Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”) is entered into as of
November 6, 2011, between DAVID I. CHEMEROW (“Executive”) and RENTRAK
CORPORATION, an Oregon corporation (“Corporation”).

WHEREAS, Executive and Corporation are parties to an Amended and Restated
Employment Agreement dated as of October 15, 2009 (the “Agreement”);

WHEREAS, Executive and Corporation desire to enter into this Amendment in order
to secure Executive’s services to the Corporation over a longer term of
employment than is provided in the Agreement, and containing the additional
terms set forth herein;

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other valuable consideration, the parties hereby agree as follows:

1. Term. Section 1.2 of the Agreement is amended to provide that the Term will
expire on September 30, 2015.

2. Amendment of Equity Awards. Following execution of this Amendment,
Executive’s existing Restricted Stock Unit Awards shall be amended to provide
that the opportunity to vest under the modified EBITDA goals and the share price
goals shall continue until March 31, 2015, and that such Awards shall no longer
be forfeited upon termination of employment. In addition, the Restricted Stock
Unit Awards and Executive’s existing stock options shall be amended to reflect
the terms set forth in Section 4 hereof.

3. Amendment of “Cause” Definition. Section 5.3 of the Agreement is amended in
its entirety to provide as follows:

Corporation may terminate Executive’s employment under this Agreement for Cause
at any time. For purposes of this Agreement, “Cause” means: (i) Executive’s
material breach of his fiduciary obligations to the Corporation through actions
taken or omitted in bad faith and without a reasonable belief that such actions
or omissions would directly or indirectly benefit the Corporation;
(ii) Executive’s material breach of Sections 3 or 4 of this Agreement; and
(iii) Executive’s conviction of a crime involving fraud, theft, embezzlement or
moral turpitude. Except as specifically provided below, no actions or omissions
described in (i) or (ii), above, shall constitute Cause if, within 30 days of
receipt of written notice from Corporation describing such prohibited actions or
omissions, Executive stops taking such prohibited actions, or takes the actions
omitted. The foregoing sentence shall not apply to (A) any action which is
described in (i) or (ii) (“Prohibited Action”) to which the immediately
preceding sentence had been applied during the previous 12 month period; or
(B) any Prohibited Action which the Corporation proves, by clear and convincing
evidence (considering only evidence that would be admissible under the Federal
Rules of Civil Procedure, and which is not based on conjecture or speculation)
in an arbitration proceeding conducted in accordance with Section 8(b), to have
been the principal cause of substantial and irreversible damage to the
Corporation.



--------------------------------------------------------------------------------

4. Termination Without Cause or for Good Reason. Section 6.2 of the Agreement is
amended in its entirety to provide as follows:

In the event that prior to the expiration of the Term, Corporation terminates
Executive’s employment with Corporation without Cause under Section 5.5 or
Executive terminates his employment for Good Reason under Section 5.4, Executive
will be entitled to the amounts described in Section 6.1. Executive will also be
entitled to be paid, in a lump sum payable within 30 days following termination
(i) a payment in respect of bonus equal to $100,000 for each fiscal year ending
during the Term after the date of termination plus a prorated portion of such
amount for any portion of a fiscal year immediately preceding the end of the
Term, and (ii) an amount equal to Executive’s then-current base salary
calculated through the end of the Term. Corporation also will continue to
provide or will arrange to provide (at Corporation’s cost) Executive with
medical and dental insurance benefits substantially similar to those to which
executive was entitled as of the date of termination for a period of 12 months
following the date of termination; provided, however, that if Executive is
employed with another employer and is eligible to receive medical and dental
insurance benefits under another employer-provided plan, Corporation’s
obligation to provide such medical and dental benefits will terminate
automatically. In addition, to the extent not previously vested and as reflected
in the Stock Option Award Agreement, and the Restricted Stock Unit Award
Agreement, and in any other stock option award agreement, (a) restricted stock
units covered by the Restricted Stock Unit Award shall vest and shares of Common
Stock will be issued to Executive, subject to Sections 6.4 and 6.5 below, free
of any restrictions, in the amount of 72,000 shares if termination occurs on or
after July 1, 2011 and on or prior to June 30, 2012, less any shares of Common
Stock that had previously vested under the terms of the Restricted Stock Unit
Award Agreement (such amount actually issued to be credited against any
Restricted Stock Unit Awards that vest post-termination), and any remaining
unvested Restricted Stock Unit Awards will cease to be subject to forfeiture
based on termination of employment and will continue to be eligible to vest
according to their terms based on the extent to which the Corporation
achieves: (1) the Modified EBITDA and Modified EBITDA Margin goals specified in
Section 2.4.1 of the Restricted Stock Unit Award Agreement during the fiscal
periods specified therein; (2) the Share Price Goals specified in Section 2.4.2
of the Restricted Stock Unit Award Agreement, but with “Restriction Period 4”
amended to mean the period commencing on the Grant Date and ending on June 15,
2015; and (3) a Change in Control Transaction meeting the per-share price
thresholds specified in Section 2.4.3, but with “Restriction Period 4” amended
to mean the period commencing on the Grant Date and ending on June 15, 2015, in
each case as though Executive had continued to be employed for the full Term
(i.e., Section 2.6 of the Restricted Stock Unit Award Agreement is modified by
eliminating cessation of employment under the circumstances referred to above as
a basis for forfeiting unvested Restricted Stock Unit Awards), and (b) any
unvested stock options held by Executive will immediately vest and become
exercisable in full. Corporation’s obligations to pay the amount specified in
this Section 6.2, to provide medical and dental insurance benefits, and to
accelerate or continue vesting of the stock options and Restricted Stock Unit
Award as described above are expressly conditioned on (A) Executive’s execution
of a release (in the form attached to this Agreement as Appendix 6.2, with such
modifications specifically in response to changes in applicable law as counsel
for Corporation determines to be reasonably necessary or desirable to ensure
effective release of all claims) of any and all claims that Executive may hold
through the date such release is executed against Corporation or any of its
subsidiaries or affiliates, and (B) the expiration of any applicable revocation
period specified in such release without revocation of the release by
Executive. Corporation’s obligation to provide medical and dental insurance
benefits to Executive will terminate if Executive breaches a provision of
Section 3. Executive acknowledges that the potential to vest the Restricted
Stock Unit Awards following termination of employment is a benefit to Executive,
and that there is no assurance that the Corporation will be operated during such
post-termination period in a manner to achieve such vesting.

 

-2-



--------------------------------------------------------------------------------

5. Arbitration Procedure. Section 8(b) of the Agreement is amended in its
entirety to provide as follows:

(b) After exhausting the informal dispute resolution process under Section 8(a)
above, upon the request of any party, or in the case of a claim by the
Corporation under Section 5.3 that the Executive engaged in Prohibited Action
that was the principal cause of substantial and irreversible damage to the
Corporation, the dispute will be submitted to and settled by final and binding
confidential arbitration. The arbitrator for any such proceeding shall be
selected as provided in Section 8(c). The Federal Arbitration Act shall apply to
all such disputes. The applicable procedural rules shall be the Commercial
Arbitration Rules of the American Arbitration Association, including the
Optional Rules for Emergency Measures of Protection, provided that the
arbitrator shall consider only evidence that would be admissible under the
Federal Rules of Civil Procedure. The arbitration will be conducted in Portland,
Oregon. All arbitration hearings shall commence within ninety (90) days of the
demand for arbitration and close within ninety (90) days of commencement and the
award or Section 5.3 determination of the arbitrator shall be issued within
thirty (30) days of the close of the hearing. However, the arbitrator, upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator shall provide a concise written
statement of reasons for the award or Section 5.3 determination. The arbitration
award shall be final and binding upon the parties and may be submitted to any
court having jurisdiction to be confirmed and judgment on it may be entered and
enforced.

6. Selection of Arbitrator. The Agreement is amended by adding Section 8(c)
which shall read in its entirety to provide as follows:

(c) The Corporation and the Executive shall each select an arbitrator. The
arbitrators so selected shall, within 30 days, select a neutral arbitrator
acceptable to each of the arbitrators selected by Corporation and Executive, who
shall conduct the arbitration proceedings and issue the award or Section 5.3
determination. If the arbitrators selected by the parties fail to select a
neutral arbitrator within 30 days, an arbitrator shall be appointed as provided
in the Commercial Arbitration Rules of the American Arbitration Association.

 

-3-



--------------------------------------------------------------------------------

7. General. Except as specifically amended hereby, the Agreement shall continue
in force and effect under its existing terms.

The parties have executed this Amendment as of the date stated above.

 

        RENTRAK CORPORATION

/s/ David I. Chemerow

    By:  

/s/ William P. Livek

David I. Chemerow     Name: William P. Livek     Its: Chief Executive Officer

 

-4-